Citation Nr: 0906354	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1997 to January 2006.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Salt Lake City, Utah Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a left 
knee disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.  


FINDINGS OF FACT

The Veteran's right knee complaints in service were acute and 
transitory, and resolved; a chronic right knee disability was 
not manifested in service, and is not currently shown.  


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran filed the instant claim for service connection 
while he was still in service for processing under the 
delivery of benefits at discharge program.  In November 2005 
he signed an acknowledgement that he had been advised of what 
is necessary to substantiate a service connection claim, of 
VA's duties to notify and assist in the development of the 
claims, and of his own responsibilities in the matter (which 
are unique to the delivery of benefits at discharge 
program)(in essence, the notice that is mandated under the 
VCAA).  While he did not receive pre-decisional notice of how 
disability ratings and effective dates are assigned (he 
received this notice in March 2006 and July 2008 letters), he 
is not prejudiced by this notice timing defect, as such 
notice is not critical unless service connection is granted.  
He has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice 
deficiency that may have occurred earlier in the process.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) are associated with his claims file.  
He has not identified any pertinent evidence that is 
outstanding.  VA and the service department arranged for the 
Veteran to be examined in December 2005.  VA's duty to assist 
the Veteran is met.  Accordingly, the Board will address the 
merits of the claim.  




B.	Factual Background

The Veteran's STRs show that in June 2004 he was seen for a 
complaint of chronic intermittent bilateral knee pain, and 
requested a brace.  On examination no underlying pathology 
was noted.  The assessment was bilateral knee pain.  He was 
given a prescription for some sort of (description is 
illegible) brace.  On June 2005 evaluation for separation 
from active duty it was noted that since his last physical 
examination (for submarine duty in September 2001) the 
Veteran had interval changes in medical history that included 
knee pain (and that a focused examination was not required).  
Notably, the Veteran's claim seeking service connection was 
filed while he was still in service (under a program for 
delivery of [VA] benefits at discharge).  In conjunction with 
this claim, arrangements were made for the Veteran to be 
examined (on behalf of VA and the Service Department) in 
December 2005 (while he was still in service).  

When he was examined in December 2005, the Veteran indicated 
that after he had been on sea duty for a while his "knees 
started straining"; his symptoms were "pain and lower legs 
falling asleep".  The condition did not cause 
incapacitation, but made it difficult for him to get down on 
his knees (and his current job required kneeling).  He self-
treated the complaints with Motrin.  On physical examination 
of the right knee, range of motion was from 0 to 140 degrees, 
with no additional limitation due to pain, fatigue, weakness 
or lack of endurance or incoordination; McMurray's Drawer 
tests (for instability) were within normal limits.  X-rays of 
the right knee were interpreted as normal.  The examiner 
opined: For the claimed condition of bilateral knee 
condition, the diagnosis is Left [emphasis added] medial 
collateral ligament tear.  

In his substantive appeal received in June 2006, the Veteran 
indicated, in essence, that as a result of the stress on his 
knees in service he had incipient knee problems such as pain 
with kneeling, and believed he would develop substantial knee 
problems in the future. 



C.	Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has 
been repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  There is no competent (medical) evidence that the 
Veteran has, or at any time (to include in service and 
throughout the appeal period) has had, a chronic disability 
of the right knee.  Such disability was not manifested in 
service.  While the Veteran was seen for complaints of 
bilateral knee pain in service, physical examination did not 
find any underlying pathology, and a chronic right knee 
disability entity was not diagnosed.  Pain alone, without a 
diagnosed or underlying malady or condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Notably, 
on examination on behalf of VA and the Service Department 
(while the Veteran was still in service, and contemporaneous 
with his separation from service), no right knee disability 
was found.  Clinical evaluation and X-rays of the knee were 
normal.  

Because he is a layperson, the Veteran's own opinion that he 
has a right knee disability is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of any competent evidence that he has a right knee 
disability, he has not presented a valid claim of service 
connection for such disability.  See Brammer, 3 Vet. App. at 
225.  Consequently, his appeal in this matter must be denied.  

The Board notes the Veteran's expressed belief that he will 
develop right knee pathology in the future.  Competent 
evidence that he has such disability may be a basis for 
reopening his claim.  


ORDER

Service connection for a right knee disability is denied.  


REMAND

The Veteran also seeks service connection for a left knee 
disability.  His STRs show that on service enlistment 
examination it was noted that prior to enlistment he had 
sustained a medial collateral ligament (MCL) strain which 
required wearing a brace for a period of time, and resolved.  
A left knee disability was not found on enlistment 
examination.  During service the Veteran was seen for left 
knee complaints.  On examination on behalf of VA (while the 
Veteran was still in service), clinical evaluation of his 
left knee was normal; X-rays were normal; however, left 
medial collateral ligament tear was diagnosed.  Consequently, 
the medical evidence as to whether the Veteran has a left 
knee disability is conflicting.  If indeed he had a left 
medial collateral ligament tear in December 2005, residuals 
of such would be considered service-connected.  Consequently, 
further development of the medical evidence in this matter is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedist to 
determine whether or not he has a chronic 
left knee disability, and if so its nature 
and likely etiology.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies must be 
completed.  Based on a review of the 
claims file, and examination of the 
Veteran, the examiner should offer 
opinions responding to the following:  

a) Does the Veteran have a chronic left 
knee disability?  

b) If so, what is the proper diagnosis(es) 
for such disability?  Is it at least as 
likely as not (50% or better probability) 
that it is related to the knee complaints 
noted  in service?

The examining physician is asked to 
explain the rationale for the opinions in 
detail, commenting specifically on the 
left knee complaints noted and treated in 
service, and reported by the Veteran in 
December 2005.  
2.  The RO should then re-adjudicate the 
claim of service connection for a left 
knee disability.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


